OPINION

Per Curiam:

After pleading guilty to a charge of possession of stolen property and being sentenced to a five year term in the Nevada State Prison, Regas filed this appeal contending he was denied due process at his sentencing hearing because the judge relied on a misleading presentence report. We disagree.
Regas argues the report was misleading because (1) it listed arrests with no subsequent convictions, and (2) it alleged criminal association and referred to unsubstantiated charges. A sentence of ten years was recommended.
Defense counsel brought these factors to the attention of the sentencing judge, who informed counsel that he recognized the report’s possible misleading aspect; and stated that the primary cause of the sentence was the guilty plea as well as a prior felony conviction. The judge then rejected the recommendation for a sentence of ten years, and sentenced appellant to only five years.
We perceive no error on the part of the district court, properly preserved for review.
Having examined the briefs and record, we order this appeal submitted on such briefs and, finding it without merit, hereby affirm. NRAP 34(f)(1).